DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the tube extrusion die” at line 3.  The recitation lacks antecedent basis in the claims.  Appropriate correction is required.  
At lines 10, 11 and 12 of claim 1 the claim recites “the slope values”. The limiting effect of the recitation is unclear because only one slope value has been calculated or previously recited in the claim (at line 6).  It is unclear what additional slope values are in view based on the recited plural values of slope.  Appropriate correction and clarification is required.  
At line 12 of claim 1 the claim recites “y-intercept values”.  The limiting effect of the recitation is unclear because only one y-intercept has been calculated or previously recited in the claim (at line 8).  Appropriate correction and clarification is required.  
Claim 1 recites “calibrating the tube extrusion die to produce a selected width of flattened tubing”.  The limiting effect of the recitation is unclear. The disclosure does not make it positively clear what this step necessarily entails and the plain meaning of the words, taken in context, do not make it clear what this reasonably includes or is intended to include.  It is not 
As to claim 2, the claim recites “a tube extrusion die” at line 2.  It is not clear whether this is the same tube extrusion die recited in claim 1 (i.e. should be “the tube extrusion die”) or whether a different extrusion die is in view.  
Further, claim 2 recites that “continuously measuring…a diameter of the tubing” produces “a plurality of layflat samples”.  It is not clear how measuring the diameter of a tube produces “layflat samples”.  It is not clear whether this is merely to be understood as terminology utilized by applicant or whether the measuring causes the tube to be physically modified from a tubular form to a flattened form.  Appropriate correction is required. 
Further, claim 2 recites calculating a slope value, a y-intercept and variance values “of the flat-width samples”.  It is not clear whether this intended to recite “layflat samples” instead of flat-width samples or whether additional calculations of the flat-width samples of claim 1 are in view or whether something else is intended. Appropriate correction and clarification is required.
Further still, claim 2 recites “the slope values”. The limiting effect of the recitation is unclear. It is not clear whether multiple slopes are to be calculated within the scope of claim 2 or whether the one slope value of claim 2 and the one slope value of claim 1 are in view or whether something else is intended. Appropriate correction and clarification is required.
As to claim 4, the claim recites that the step of a calculating a slope value (singular) comprises applying least squares regressing analysis to both the layflat samples and the flat-width samples (plural).  It is not clear whether, at this point, the different samples are being combined together into a single slope calculation or whether each of the individual and different slope calculations (i.e. the slope of the layflat samples and the slope of the flat-width samples) is still separately performed with the added limitation of least-squares regression.  Appropriate correction and clarification is required.

As to claim 6, the claim recites that “continuously measuring…a diameter of tubing” produces “a plurality of layflat samples”.  It is not clear how measuring the diameter of a tube produces “layflat samples”.  It is not clear whether this is merely to be understood as terminology utilized by applicant or whether the measuring causes the tube to be physically modified from a tubular form to a flattened form.  Appropriate correction is required. 
Further as to claim 6, the claim recites “calculating a slope…of the layflat samples and the flat-width samples”.  The limiting effect of the recitation is unclear.  It is not clear whether one slope or two slopes is in view.  It is not clear whether the information from the layflat samples ant the flat-width samples are combined and calculated as one slope or whether individual and distinct slopes are calculated for the layflat samples and the flat-width samples.  Similarly, claim 6 recites “calculating a y-intercept…of the layflat samples and the flat-width samples” and “calculating variance values…of the layflat samples and flat-wdith samples”.  It is not clear whether the layflat samples and flat-width sample information are combined and the combined information is utilized to calculate single values (e.g. one combined y-intercept) or whether they are calculated separately to calculate individual and distinct values (e.g. a y-intercept for the layflat samples and a separate y-intercept for the flat-width samples).  Appropriate correction is required.  
Further still, the claim recites “the slope values”, “y-intercept values”.  However, it is not clear (similar to the question raised regarding claim 1) whether multiple slopes and y-intercepts are calculated for each type of sample or whether this is referring to the slopes calculated from each of the samples individually.  

As to claim 7, the claim recites that the step of a calculating a slope value (singular) comprises applying least squares regressing analysis to both the layflat samples and the flat-width samples (plural).  It is not clear whether, at this point, the different samples are being combined together into a single slope calculation or whether each of the individual and different slope calculations (i.e. the slope of the layflat samples and the slope of the flat-width samples) is still separately performed with the added limitation of least-squares regression.  Appropriate correction and clarification is required.
As to claim 8 the claim recites “y-intercept values”. The limiting effect of the recitation is unclear. It is not clear whether multiple y-intercept values are to be calculated within the scope of claim 6 for each of the sample types or whether the individual y-intercept of each sample type is in view.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “calculating a slope”, “calculating a y-intercept”, “calculating variance values” and “calibrating the tube extrusion die”. 
The width of the film is measured near the winder and the width measurement results are observed by an operator.  The operator observes that the digital output is steady at 24.0 inches and this is the target width.  From this he says “that is a perfect flat line” (e.g. with a statistical process control chart directly or indirectly in mind) and determines from this that nothing in the process needs to be changed.  In such an instance, he has calculated/determined that the slope is zero (no detectable variation and each data point is 24.0), the y-intercept is 24.0 inches (the line is a horizontal line that intercepts the axis at 24 inches) and that R2 is 1.0 (no variation in the data). The system is where it needs to be so no adjustment is needed and it is therefore considered to be calibrated.  
Another similar example would include an operator with a tape measure placed under the film near the winder.  He observes the film as it goes by and the width cycles from 23.75 inches to 24.25 inches.  The specification allows for widths as low as 23.50 inches and as high as 24.50 inches.  From this measurement, the operator recognizes that half of the data is below 24 and half of the data is above 24 and understands that this means the average is 24 (i.e. slope is zero and intercepts the y-axis at 24) and the variance is plus or minus 0.25 inches.  Since this is clearly within specification, the system is calibrated and no additional steps are needed.     

Each of these is intended to demonstrate situations where the scope of the claim suggests monopolization of the judicial exemption because the claim does not recite additional elements that amount to significantly more than the judicial exemption.  
The most likely manner to resolve the rejection would be an amendment to the claims that overcomes the section 112 rejections and further makes clear what practical steps are being performed during “calibrating” step and when those practical steps are being performed.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “monitoring relative positions”, “calculating a rate of change” “indicating a wrinkle” and “indicating a curl” These are mathematical concepts and ideas that may be processed mentally. This judicial exception is not integrated into a practical application because the claims merely require “monitoring” and “calculating” and “indicating”.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Appropriate correction is required.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous methods of producing, monitoring or measuring films.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742